          Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.1 Page 1 of 15



     Ronald L.M Goldman, Esq (SEN 33422)
           rgoldman@baumhedlundlaw.cof1z
 2
     Timothy Loranger, Esq (SEN 225422)
 3         tloranger(c/.)baumhedlundlaw.com
     Clay Robbins, III, Esq. (SEN 101275)
 4
           crobbins(a)baumhedlundlm1 co_m
                                        1
                                            •


 5   BAUMHEDLUNDARISTEI& GOLDMAN, P.C.
     10940 Wilshire Blvd, l 71h Floor
 6
     Telephone: (310) 207-3233
 7   Facsimile: (310) 820-7444
 8
     Attorneys for Plaintiffs
 9
10                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
   SAMUEL KOONTZ, ANTHONY                       )       Case No. '18CV2482 L           JLB
13 ROMERO, NICHOLAS AMR/EN                      )
14 and TA GEN SCHMIDT                           )
                                                )       COMPLAINT FOR DAMAGES and
15   Plaintiffs,                                )       DEMAND FOR JURY TRIAL
16                                              )
     v.                                         )       [Negligence and Strict Liability/ Ultra
17                                              )       Hazardous Activity]
18 SAN DIEGO GAS & ELECTRIC                     )
   CO., SOUTHERN CALIFORNIA                     )
19 GAS COMPANY, SAN DIEGO                       )
20 PIPELINE COMPANY and DOES                    )
   1-100, Inclusive,                            )
21                                              )
22   Defendants.                                )

23           Plaintiffs, SAMUEL KOONTZ, ANTHONY ROMERO, NICHOLAS
24
     AMRIEN and T AGEN SCHMIDT by and through their attorneys of record, bring
25
26   this action against Defendants. Plaintiffs allege on information and belief, except
27   for information based on personal knowledge, as follows:
28
                                                    1
              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.2 Page 2 of 15



 1                                    INTRODUCTION
 2
           This is a civil action brought on behalf of Plaintiffs SAMUEL KOONTZ,
 3
     ANTHONY ROMERO, NICHOLAS AMRIEN and TAGEN SCHMIDT for
 4
 5   physical injuries, emotional distress and economic damages sustained by each
 6
     Plaintiff as a direct proximate result of the negligent and otherwise wrongful acts,
 7
 8   errors and/or omissions of Defendants SAN DIEGO GAS & ELECTRIC CO.,

 9   SOUTHERN CALIFORNIA GAS COMP ANY, SAN DIEGO PIPELINE
10
     COMPANY and DOES 1-100, Inclusive, (collectively, "DEFENDANTS") in
11
12   connection with their design, installation, marking, repair and maintenance of gas

13   lines at Marine Corps Base Camp Pendleton.
14
                              PARTIES AND JURISDICTION
15
16         1.     At all times alleged herein Plaintiffs SAMUEL KOONTZ,

17   ANTHONY ROMERO, NICHOLAS AMRIEN and T AGEN SCHMIDT were
18
     injured on September 12, 2017, in the State of California at the Marine Corps Base
19
20   Camp Pendleton (Herein CAMP PENDLETON).

21         2.     Jurisdiction is proper in this Court under Article I, Section 8, Clause
22
     17 of the United States Constitution, which provides that Congress shall have the
23
24   power to exercise exclusive legislation over all places purchased by the consent of

25   the legislator of the State in which the same shall be. This Constitutional provision
26
     grants federal courts federal question jurisdiction over tort claims that arise on
27
28   federal enclaves. CAMP PENDLETON is a federal enclave, established in 1942.

                                                2
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.3 Page 3 of 15


 1         3.     At all times alleged herein Plaintiffs SAMUEL KOONTZ,
 2
     ANTHONY ROMERO, NICHOLAS AMRIEN and T AGEN SCHMIDT were
 3
     active duty members of the United States Marine Corps, stationed at CAMP
 4
 5   PENDLETON.
 6
           4.     Defendant SAN DIEGO GAS & ELECTRIC CO. (herein SDG&E) is .
 7
 8   a California Corporation that markets, transports, distributes and sells natural gas

 9   as well as designs, installs, marks, inspects, maintains, repairs and operates natural
10
     gas distribution systems in the State of California with its principal place of
11
12   business at 8330 Century Park Court, San Diego, California, 92123.

13         5.     Defendant SOUTHERN CALIFORNIA GAS COMP ANY (herein
14
     SCG) is a California Corporation that markets, transports, distributes and sells
15
16   natural gas as well as designs, installs, marks, inspects, maintains, repairs and

17   operates natural gas distribution systems in the State of California with its principal
18
     place of business at, 555 West 5111 Street, los Angeles, California 90013.
19
20         6.     Defendant SAN DIEGO PIPELINE COMP ANY (herein SDPC) is a

21   California Corporation that markets, transports, distributes and sells natural gas as
22
     well as designs, installs, marks, inspects, maintains, repairs and operates natural
23
24   gas with its principal place of business at 9950 San Diego Mission Road, San

25   Diego, California 92108.
26
           7.     The true names and capacities, whether individual, corporate, or
27
28

                                 3
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.4 Page 4 of 15



 1 otherwise, of Defendants DOES 1 through 100, inclusive, are unknown to
 2
     Plaintiffs who are therefore ignorant of the true names and sue said Defendants by
 3
     such fictitious names. Plaintiffs believe and allege that each of the Defendants
 4
 5 designated herein referred to and caused damages proximately and foreseeably to
 6
     Plaintiffs as alleged herein. At all times hereinafter alleged, "DEFENDANTS" or
 7

 8 "ALL DEFENDANTS" include all herein named Defendants as well as
 9 Defendants DOES 1 through 50, inclusive.
10
           8.     At all times herein alleged, each of the DEFENDANTS were the
11
12   agents, servants, partners, aiders, and abettors, co-conspirator and parties of a joint

13   venture agreement involving each of the remaining DEFENDANTS herein and
14
   were at all times operating and acting within the purpose and scope of said agency,
15
16 service, employment, partnership, conspiracy and joint venture and rendered

17   substantial assistance and encouragement to the other DEFENDANTS, knowing
18
     that their conduct constituted a breach of the duty of care and owed to Plaintiffs
19
20   and/or ultrahazardous misconduct.

21                              FACTUAL ALLEGATIONS
22
           9.     Defendants DOES 1-100 are believed to be gas line installation
23
24   contactors that at all times herein are alleged to have performed services at CAMP

25   PENDLETON including designing, installing, inspecting, maintaining, repairing,
26
     marking and operating the gas system on the premises of the base pursuant to
27
28   agreements with the US Marine Corps. (hereinafter USMC).

                                                4
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.5 Page 5 of 15



 1         10.    Defendants SDG&C, SCG and SDPC performed activities in
 2
     connection with designing, installing, maintaining, repairing, marking
 3
 4   and operating the gas systems on the premises of CAMP PENDLETON.

 5         11.    Camp Pendleton Requirements, prepared by the Public Works
 6
     Division, A&E Branch, dated 16 December 2014, contain design and specification
 7
 8 requirements that are unique and specific to Camp Pendleton. A copy of the
 9 "Natural Gas Requirements" is attached hereto and incorporated by reference as
10
     Exhibit A.
11
12         12.    Defendants and each of them failed to design, install, operate,

13   maintain, repair and mark the gas lines on CAMP PENDLETON to meet the basic
14
     safety standards of a reasonably prudent supplier of gas on a military training base,
15
16   and specifically failed to conform to the "Natural Gas Requirements" for CAMP

17 PENDLETON as set forth in Exhibit A at pages 115-118:
18
           2d. All pipe shall be buried a minimum of 36" below finished grade or as
19

20         recommended by the manufacturer, whichever is greater. Burial of gas pipe

21         with less than 26" of cover requires PWD (Public Works Department)
22
           approval.
23
24         2f. Buried piping shall include magnetic warning tape installed 12" below
25         finished grade. Tape shall be 3" wide and have the words "Caution buried
26
           gas line below".
27
28         2i. All above ground piping shall have proper labeling ... , including

                                               5
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.6 Page 6 of 15



 1         directional labeling.
 2
           2m. New gas lines located in vegetated areas, way from paved areas shall
 3
            have pipeline markers indicating presence of the lines. Contractor shall
 4

 5          place markers at or near all taps, tees, and caps, and so as to ensure
 6
           continuous line of sight is established at intervals not to exceed 500' along
 7
 8         natural gas lines.

 9         The gas lines that were out of compliance with the above referenced safety
10
     requirements on CAMP PENDLETON and which are alleged to have proximately
11
12   caused injury to Plaintiffs and each of them is hereinafter referred to as the OUT

13   OF COMPLIANCE GAS LINE.
14
            13.       As a direct and proximate result of Defendants' negligence and/or
15
16   other misconduct as alleged herein, and each of their acts and omissions in the

17   design, installation, operation, maintenance, repair, and marking of the OUT OF
18
     COMPLIANCE GAS LINE at Camp Pendleton, created dangerous conditions for
19
20   Marines training and operating heavy military vehicles on the base grounds in

21   close proximity with said line thereby subjecting them to an unreasonable and
22
     foreseeable risk of harm if a vehicle exits the roadway and comes into contact with
23
24   said gas line.

25          14.       On or about Wednesday September 13, 2017, in San Mateo section of
26
     CAMP PENDLETON during the scheduled land-based portion of a pre-
27
28   deployment Marine Corps Combat Readiness Evaluation, an Assault Amphibious

                                  6
            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.7 Page 7 of 15



 1 Vehicle (hereinafter AA V) came into contact with the OUT OF COMPLIANCE
 2
     GAS LINE, resulting in an explosion and fire seriously injuring the personnel on
 3
     board, including Plaintiffs SAMUEL KOONTZ, ANTHONY ROMERO,
 4
 5   NICHOLAS AMRIEN and TAGEN SCHMIDT. Had the gas line been in
 6
     compliance with the "Natural Gas Requirements" for CAMP PENDLETON as set
 7
     forth in Exhibit A, and/or otherwise in a reasonable condition for the location and
 8
 9   expected use, the driver of the AA V would have observed and avoided the marked
10
     and visible gas line, the AA V would not have come into contact with said gas line,
11
12   and the explosion, fire and burn injuries to Plaintiffs SAMUEL KOONTZ,

13   ANTHONY ROMERO, NICHOLAS AMRIEN, TAGEN, SCHMIDT and others
14
     would not have occurred.
15
16         15.    Plaintiffs SAMUEL KOONTZ, ANTHONY ROMERO, NICHOLAS

17   AMRIEN and TAGEN SCHMIDT suffered severe and permanent injuries
18
     including first, second and third degree burns as a direct result of the AA V coming
19
20   into contact with the OUT OF COMPLIANCE GAS LINE. Plaintiffs endured

21   substantial conscious pain and suffering, both physical and emotional in nature.
22
     Plaintiffs incurred and continue to incur significant expenses for medical care and
23
24   treatment; each suffered lost wages and earnings (past and future), and have

25   otherwise been physically, emotionally, and economically damaged. The injuries
26
     and damages alleged herein are permanent and Plaintiffs will continue suffer same
27
28   into the foreseeable future.

                                               7
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.8 Page 8 of 15



 1                                        COUNT 1:
 2
                           NEGLIGENCE CAUSE OF ACTION
 3
      (Against San Diego Gas & Electric Co., Southern California Gas Company,
 4
 5                       San Diego Pipeline Co. and DOES 1 -100)
 6
            16.   Plaintiffs incorporate by reference each and every prior paragraph of
 7
 8 this Complaint as though set forth in full in this cause of action.

 9          17.   At all times herein mentioned, DEFENDANTS, and each of them, had
10
     a duty to exercise reasonable care in the marketing, design, installation, operation,
11
12   inspections, maintenance, repair, and marking of the OUT OF COMPLIANCE

13   GAS LINE. In addition, in the event the installation of, maintenance of, or other
14
     negligent conduct in connection with the OUT OF COMPLIANE GAS LINE was
15
16   subcontracted by Defendants and/or any of them, said Defendants owed non-

17   delegable duties to utilize special safeguards and precautions, as established by
18
     Marine and Department of Defense statues and regulations alleged herein, among
19
20   others, to ensure the safety of all Marines operating equipment in proximity to said

21   gas line, including Plaintiffs SAMUEL KOONTZ, ANTHONY ROMERO,
22
     NICHOLAS AMRIEN and TAGEN SCHMIDT operating on CAMP
23
24   PENDLETON and any other member of the public coming into contact with the

25   OUT OF COMPLIANCE GAS LINE while at CAMP PENDLETON.
26
           18.    DEFENDANTS, and each of them, breached their duty of reasonable
27
28   care to Plaintiffs in that they negligently marketed, designed, installed, operated,

                                 8
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
       Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.9 Page 9 of 15



 1   inspected, maintained, repaired, and marked the OUT OF COMPLIANCE GAS
 2
     LINE. Specifically, DEFENDANTS failed to exercise reasonable care which
 3
     included, but were not limited to, one or more of the following particulars:
 4
 5            a. In their failure to bury the OUT OF COMPLIANCE GAS LINE at
 6
                  least 36 inches below finished grade, or as recommended by the
 7
 8                manufacturer, whichever is greater;

 9            b. In their failure to include magnetic warning tape installed 12 inches
10
                  below finished grade that is three inches wide and contains the words
11
12                "Caution buried gas line below" directly above the buried OUT OF

13                COMPLIANCE GAS LINE;
14
              c. In their failure to include proper labeling on the OUT OF
15
16                COMPLIANCE GAS LINE;

17            d. In their failure to include pipeline markers so as to ensure continuous
18
                  line of sight of OUT OF COMPLIANCE GAS LINE is established at
19

20                intervals not to exceed 500 feet;

21            e. In their failure to otherwise properly design, install, operate, inspect,
22
                  maintain, repair, and mark OUT OF COMPLIANCE GASE LINE.
23
24            f. In their failure to properly design the subject gas line;

25            g. In their failure to properly install the subject gas line;
26
              h. In their failure to properly operate the subject gas line;
27
28            L   In their failure to properly maintain the subject gas line;

                                                9
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
      Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.10 Page 10 of 15


 1            J. In their failure to properly inspect the subject as line;
 2
                 k. In their failure to properly repair the subject gas line;
 3
                 1. In their failure to properly train their employees;
 4
 5               m. In their failure to properly supervise those working on the subject gas
 6
                    line.
 7
                 n. In their failure to warn the public of the existence of an unreasonably
 8
 9                  dangerous condition;
10
                 o. In their failure to correct an unreasonably dangerous condition of
11
12                  which they had notice prior to the subject accident;

13               p. In their violation of applicable, local, state, and federal laws and/or
14
                    regulations; and
15
16               q. Other and further acts, errors and/or omissions as will be shown at

17                  trial.
18
           19.      DEFENDANTS, and each of them, knew or should have known that
19
20   Marines at CAMP PENDLETON, such as Plaintiffs SAMUEL KOONTZ,

21   ANTHONY ROMERO, NICHOLAS AMRIEN and TAGEN SCHMIDT, would
22
     foreseeably suffer injuries as a result of the DEFENDANTS' failure to exercise
23
24   reasonable and ordinary care. Specifically, DEFENDANTS', and each of them,

25   knew or should have known that Marines at CAMP PENDLETON driving
26
     vehicles, such as AAV, during routine pre-deployment exercises, such as a Marine
27
28   Corps Combat Readiness evaluation, would not and could not reasonably be

                                 10
           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
      Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.11 Page 11 of 15



 1 expected to visually observe and thereby avoid the OUT OF COMPLIANCE GAS
 2
     LINE and that, as a result, Plaintiffs would be injured as herein alleged.
 3
 4         20.    As a direct and proximate result of DEFENDANTS' carelessness and

 5 negligence, and of the unreasonably dangerous and defective characteristics of the
 6
     OUT OF COMPLIANCE GAS LINE, Plaintiffs suffered loss, damage and/or
 7
 8   injuries, as herein alleged.

 9                                          COUNT 2:
10
        STRICT LIABILITY - ULTRA-HAZARDOUS ACTIVITY CAUSE OF
11
12                                          ACTION

13     (Against San Diego Gas & Electric Co., Southern California Gas Company
14
                                    and San Diego Pipeline Co.)
15
16         21.    Plaintiffs incorporate and re-allege each of the paragraphs above as

17 . though fully set forth herein.
18
           22.    Defendants activities in designing, installing, marking, operating,
19
20   controlling, managing, monitoring, inspecting, repairing and/or maintaining the

21   OUT OF COMPLIANCE GAS LINE that traversed areas adjacent to roadways on
22
     which heavy equipment operated through and within CAMP PENDLETON
23
24   constitute an ultrahazardous and abnormally dangerous activity, that poses a

25   serious risk of harm to the public traveling adjacent to said pipeline, regardless of
26
     the amount of care exercised.
27
28         23.    As alleged herein, Plaintiffs suffered harm when the AA Vin which

                                  11
            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
      Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.12 Page 12 of 15



 1 they were traveling on came into contact with the OUT OF COMPLIANCE GAS
 2
     LINE causing an injury producing explosion and fire, which was a direct result of
 3
     DEFENDANTS ultra-hazardous activities in designing, operating, installing,
 4
 5 marking, controlling, inspecting, maintaining, managing, monitoring, and repairing
 6
     the subject gas line.
 7
           24.    Plaintiffs harm was the kind of harm that would be anticipated as a
 8
 9 result of the risk created by DEFENDANTS' abnormally dangerous activities, i.e.,
10
     design, installation, operation, inspection, maintenance, repairs and/or marking of
11
12   the OUT OF COMPLIANCE GAS LINE.

13         25.    DEFENDANTS' ultra-hazardous activities resulted in the explosion
14
     and fire on September 13, 201 7 and was therefore a substantial factor in causing
15
16 Plaintiffs' harm, as alleged herein.

17         26.    DEFENDANTS' ultra-hazardous activities resulted in the explosion
18
     and fire on September 13, 201 7 and was therefore a substantial factor in causing
19
20   Plaintiffs' harm, as alleged herein.

21   Ill
22
     Ill
23
24   Ill
25   Ill
26
     Ill
27
28   Ill

                                  12
            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
      Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.13 Page 13 of 15



 1                                 PRAYER FOR RELIEF
 2
              WHEREFORE, Plaintiffs SAMUEL KOONTZ, ANTHONY ROMERO,
 3
     NICHOLAS AMRIEN and TAGEN SCHMIDT pray for judgment as follows
 4
 5   against all Defendants:

 6            1.   Past and future medical care expenses of Plaintiffs' according to
 7
     proof;
 8
              2.   Past and future loss of earnings of Plaintiffs' according to proof;
 9
10            3.   Other economic loss;
11
              4.   Compensation for physical pain and discomfort;
12
              5.   Compensation for fright, nervousness, anxiety, worry and
13
14   apprehension;
15
              6.   Pre-judgment and post-judgment interest to the Plaintiff according to
16
17   proof;

18            7.   A warding reasonable cost to the Plaintiffs' as provided by law; and
19
           8.      Granting all such other relief as the Court deems necessary, just and
20   proper.
21                                 BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
22
     DATED: October 29, 2018                  s/ Timothy A. Loranger
23                                        By~~~~~~~~~~~~~~~
24                                           CLAY ROBBINS III
                                             RONALD L.M. GOLDMAN
25                                           TIMOTHY A. LORANGER
26                                           Attorney for Plaintiffs SAMUEL
                                             KOONTZ, ANTHONY ROMER~
27                                           NICHOLAS AMR/EN and TA GEN
28                                           SCHMIDT

                                    13
              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
     Case 3:18-cv-02482-L-JLB Document 1 Filed 10/29/18 PageID.14 Page 14 of 15



 1                                   JURY DEMAND
 2
         Plaintiffs demand a trial by jury on all issues so triable.
 3
                                   BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
 4

 5 DATED: October 29, 2018
                                           s/ Timothy A. Loranger
 6
                                       By~~~~~~~~~~~~~~
 7                                         CLAY ROBBINS III
 8                                         RONALD L.M. GOLDMAN
                                           TIMOTHY A. LORANGER
 9                                         Attorney for Plaintiffs SAMUEL
10                                         KOONTZ, ANTHONY ROMERO,
                                           NICHOLAS AMR/EN and TA GEN
11                                         SCHMIDT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                14
          COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRAL
JS 44 (Rev. 06/\ 7)             Case 3:18-cv-02482-L-JLB CIVIL
                                                         Document 1 Filed
                                                               COVER      10/29/18 PageID.15 Page 15 of 15
                                                                        SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974. is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sl:F JNSIJll l< ·mms ON NJ:.\T l'A<iJ: or n11s H!JIM.J


    ~AfUu~&~6~Jlfl~NTHONY ROMERO, NICHOLAS AMRIEN and                                                                                                     sR~bW~~Ig & ELECTRIC CO., SOUTHERN CALIFORNIA GAS
    TAGEN SCHMIDT                                                                                                                                         COMPANY, SAN DIEGO PIPELINE COMPANY, and DOES 1-100

        (b)      County ofRcsidence of First Listed Plaintiff                                        San DiegQ__                                            County of Residence of First Listed Defendant                                     Sa11     Di~go
                                                  (/:XC!o/'r!N US l'l.A!Nlll·F CAS/:S)                                                                                                              !IN 11.S /'l.A/Nl/FF CISl:S ONl.YJ
                                                                                                                                                            NOTE:          IN LAND CONDEMNATION CASES. lJSE Tl lE LOCATION 01'
                                                                                                                                                                           THF TRACT OF LAND INVOLVED.


      ( c) Attorneys Winn Na111e. Address. and frlepho11e                                    N11111he1/                                                         Attorneys (l/Knmrn)
    Baum, Hedlund, Aristei & Goldman, P.C.
    12100 Wilshire Boulevard, Suite 950
                                                                                                                                                                                                                  '18CV2482 L                                 JLB
    Los Angeles, CA 90025 (310) 207-3233

    II. BASIS OF JURISDICTION (/'/ace1111 ",\'"1110ne/!o.r011/1)                                                                        Ill. CITIZENSHIP OF PRINCIPAL PARTIES (/'/uceu11                                                                  ",\'"ill One /iox/orl'/111nl1//
                                                                                                                                                      (I'm· /Jh'erslly ( ·ases ( )n/.1)                                                          am/ ( !11e /!ox /i>r /)e/e11cla11!)
CJ I          U.S. Government                               ~ 3     Federal Question                                                                                                       PTF         DEF                                                              PTF            DEF
                 Plaintiff                                              ({ !.,\'. ( im·ernme11/ l\''nt a /!arty)                               Citizen of This State                       0  I         0           Incorporated or Principal Place                       CJ -1        n 4
                                                                                                                                                                                                                        of Business In This State

n             U.S. Government                               0 4     Diversity                                                                  Citizen of Another State                                 n           l11c01vorated and Principal Place                     n            Cl 5
                 Defendant                                              (/ndirnle ( 'ilioenslup o/Parties in //ell/ fl!}                                                                                                of Business In Another State

                                                                                                                                               Citizen or Subject of a                                              Foreign Nation                                        CJ   (J      [1   ()

                                                                                                                                                  Forei   '11   Countt
    IV NATURE OF SUIT (!'lace an                                       "X" in One /!ox Onl.1)                                                                                                            C J'1c k· I1crc or: 1 aturc ofS,·u1t Co cl c I)escrmt1ons.
I                  CONTRACT                                                                          TORTS                                         FORFEITURE/PENALTY                                       BANKRUPTCY                                   OTHER STATlITES                         I
0       110 Insurance                                        PERSONAL IN.lllRY                              PERSONAL INJURY                    0 625 Drug Related Seizure                       0 422 Appeal 2R USC 158                         n  375 raise Claims Act
0       120 Marine                                      0    310 Airplane                                 0 365 Personal Injury -                      of Property 21 USC 881                   0 423 Withdrawal                                0 376 Qui Tam (31 USC
0       130 Miller Act                                  n    315 Airplane Product                                Product Liability             1'1 690 Other                                                28 USC 157                                 3729(a))
0       140 Negotiable Instrument                                 Liability                               0 36 7 Health Care/                                                                                                                   0 400 State Reapportionment
0       150 Recovery of Overpayment                     0    320 Assault, Libel &                               Pharmaceutical                                                                       PROpF.RTY UJC:HT"                          0 410 Antitrust
            & Enforcement of Judgment                             Slander                                       Personal 11\iury                                                                0 820 Copyrights                                0 430 Banks and Banking
    0   151 Medicare /\ct                               0    330 Federal Employers                              Product Liability                                                               0 830 Patent                                    11 450 Commerce
    0   152 Recovery of Defaulted                                 Liability                               0 368 Asbestos Personal                                                               [J 8.15 Patent - Abbreviated                    n 460 Deportation
            Student Loans                               0    340 Marine                          Injury Product                                                                                             New D111g Applirntion               Ll 470 Racketeer Influenced and
            (Excludes Veteraus)                         0    345 Marine Product                 Liability                                                                                       CJ 840 Trademark                                      Corrupt Organizations
n       153 Recovery of Oveqiayment                               Liability                PERSONAL PROPERTY                   LAB••u                                                                SO' 'JAL~E ' ' RITV                        0 480 Consumer Credit
            of Veteran's Benefits                       0    350 Motor Vehicle           0 370 Other Fraud        0 710 Fair Labor Standards                                                    0    861 HI/\ ( 1395ft)                         0 490 Cable/Sat TV
0       160 Stockholders' Suits                         0    355 Motor Vehicle           Ll 371 Truth in I.ending         /\ct                                                                  0    862 Black Lung (923)                       0 850 SccuriticslCommoditicsl
0       190 Other Contract                                       Product Liability       0 380 Other Personal     0 720 Labor/Management                                                        0    863 DIWC/DIWW (405(g))                           Exchange
0       195 Contract Product Liability                  iX   360 Other Personal                 Property Damage           Relations                                                             0    864 SSID Title XVI                         0 890 Other Statutory Actions
0       196 Franchise                                            Injury                  CJ 385 Propc11y Damage   0 740 Railway Labor /\ct                                                      0    865 RSI (405(g))                           CJ 891 Agricultural Acts
                                                        Ll   362 Personal lnju1y -              Product Liability 0 751 Family and Medical                                                                                                      0 893 Environmental Matters
                                                                 Medical Malpractice                                      Leave /\ct                                                                                                            0 895 Freedom of Information
I             REAi PROPERTY                                    CIVIL RIGHTS               PRISONER PETITIONS 0 790 Other Labor Litigation                                                            FEDERAL TAX SUITS                                     /\ct
CJ 210        Land Condemnation                         0    440 Other Civil Rights         llabeas Corpus:       0 791 Employee Retirement                                                     [J 870 Taxes (U.S Plaintiff                     0 8% Arbitration
0 220         Foreclosure                               0    441 Voting                  0 463 Alien Detainee            Income Security Act                                                                or Defendant)                       0 899 AdministratiYc l'roceclurc
0 230         Rent Lease & Ejcctmcnt                    0    442 Employment              0 510 Motions to Vacate                                                                                0 871 IRS        Third Party                               Act/Review or Appcnl of
0 240         Torts to Land                             0    443 I lousing/                     Sentence                                                                                                    26 USC 7609                                   Agency Decision
0 245         TOI1 Product Liability                             J\ccommodations         0 530 General                                                                                                                                          i'.'J 950 ConslitutionalitY of
0 290         All Other Real Property                   0    445 /\mer. w/Disabilitics - Cl 535 Death Penalty             IMMIGRATION                                                                                                                     State Statutes
                                                                 Employment                 Other:                0 462 Naturalization Application
                                                        0    446 /\mer. w/Disabilities - 0 540 Mandamus & Other   LJ 465 Other Immigration
                                                                 Other                   0 550 Civil Rights              Actions
                                                        0    448 Education               0 555 Prison Condition
                                                                                         0 560 Civil Detainee -
                                                                                                Conditions of
                                                                                                                Confinement

V. ORIG IN                     (/'lace   1111 ",\'"   i!I One /lox Unh)
~       I     Original                 0 2 Removed from                                  0      3      Remanded from                  0 4      Reinstated or             0 5       Transferred from                 CJ 6       Multidistrict                  Cl 8 Multidistrict
              Proceeding                         State Court                                           Appellate Court                         Reopened                            Another District                            Litigation -                           Litigation -
                                                                                                                                                                                   (1pec1/i)                                   Transfer                               Direct File
                                                              Cite the U.S. Civil Statute under which you arc filing (Do                                  1101   cilej11risdiclio11al slatules 1111/ess dil'ersi(l'F
    VI. CAUSE 0 F ACTION t-A'-"-'rt""ic""le'-"'"I-"S"""e.....c-.tio~n'"'"'""8"'"'""'C"""la""u""s;...:;e'-1"""7--"-of'-U;;;;.;.;:.S:;.;..-::C""o:;.;.n.,,s""ti.;..;:tu""ti""o"-'n-"-"fe'-"d:..::e""ra"'l-'e:..:,_n:..::c.:..::la""'v...:::e_.·""ur'"'is::,,d:..:.ic;:;.:t~io:..:,_n"'-------------­
                           Brief description of cause:
                                                               Personal in'u                         from ex losion and fire when milita                                 vehicle struck out of com                                                                          Pendleton
VII. REQUESTED IN     0                                               CHECK IF THIS IS A CLASS ACTION                                              DEMAND$                                                      CHECK Yl'S only if demanded in complaint:
     COMPLAINT:                                                       UNDER RULE                      23, F.R.Cv.1'.                                                                                            .JllRV DEMAND:                          ~Yes               CJ No
VIII. RELATED CASE(S)0
                                                                   (,l..,'r:I.! i11s1r11ctio11.\):
      IF ANY                                                                                                                                                                                         DOCKET NUMBER                        17-cv-2433-BAS-JLB
DATE                                                                                                        SIGNATURF 01' ATTORNFY OF RECORD
    10/29/2018                                                                                             Is Timothy A. Loranger
    FOR OFFICE llSE ONLY

        RECEIPT#                                  AMOUNT                                                        APPLYING IFP                                                   JUDGE                                           MACi. JUDGE
